Campbell, C. J.,
delivered the opinion of the court.
The grant by the charter of the right “to regulate the vending of meats . . . brought into the city for sale,” and “to license, tax. and regulate butchers,” etc., authorized the adoption of appropriate ordinances to prevent the retailing of meats from 4 p.m. to 9 a.m., except by persons duly licensed therefor. 1 Dillon on Mun. Corp., §§ 385, 386, and notes, 4th ed. While agreeing with counsel for appellant in much that is urged on the general question, we find no fault with the ordinances assailed, and the judgment is—

Affirmed.